Citation Nr: 0103547	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  97-34 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for seronegative 
spondyloarthropathy, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1994 to July 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Phoenix, Arizona 
which granted service connection for seronegative 
spondyloarthropathy, and assigned this disability a 40 
percent evaluation, effective July 18, 1997.


REMAND

On initial review of the claims folder, the Board finds that 
additional development is necessary prior to rendering a 
decision on the issue on appeal.  In particular, the claims 
folder shows that the veteran last underwent a VA examination 
to determine the severity of his seronegative 
spondyloarthropathy in November 1997.  Reexaminations will be 
requested whenever there is a need to verify the current 
severity of a disability, where there has been a material 
change in a disability, or when the current rating may be 
incorrect.  38 C.F.R. § 3.327 (2000).  Since the findings 
rendered in November 1997 are more than three years old, the 
Board finds that a current examination would be of assistance 
in determining the current severity of the veteran's 
seronegative spondyloarthropathy.  Littke v. Derwinski, 1 
Vet. App. 90; Olsen v. Principi, 3 Vet. App. 480, 482 (1992).

The Board also notes that, in his December 2000 written 
argument, the veteran's representative requested that this 
case be remanded so that the veteran could be afforded 
another VA examination.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, it is REMANDED 
for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
seronegative spondyloarthropathy since 
November 1997.  After securing any 
necessary releases, the RO should obtain 
copies of all VA and private treatment 
records (not already of record), for 
association with the claims folder.

2.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the current 
severity of his seronegative 
spondyloarthropathy.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  All indicated testing 
should be conducted.  The examiner should 
provide an opinion as to the degree to 
which the symptoms attributable to the 
seronegative spondyloarthropathy affect 
the veteran's ability to function.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
above development has been accomplished.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for seronegative 
spondyloarthropathy, currently evaluated 
as 40 percent disabling.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative an opportunity to respond.

The veteran as the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



